     Case 2:19-cr-00161-LMA-DPC Document 148 Filed 06/25/20 Page 1 of 7



                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA


UNITED STATES OF AMERICA                                       CRIMINAL ACTION

VERSUS                                                                     No. 19-161

NATALIE BARTON                                                            SECTION I

                               ORDER & REASONS

      Before the Court is defendant Natalie Barton’s (“Barton”) objection 1 to the May

20, 2020 order by the U.S. Magistrate Judge denying Barton’s motion 2 for discovery.

Barton asks the Court to reverse the U.S. Magistrate Judge’s order and require the

government to provide the information Barton seeks. 3 For the following reasons, the

U.S. Magistrate Judge’s May 20, 2020 order is affirmed in all respects.

                                          I.

      On August 22, 2019, a federal grand jury returned a seven-count indictment

against Barton alleging that Barton and her husband E.B. marketed and sold

anabolic steroids and prescription drugs online and in a physical store located in

Metairie, Louisiana in violation of federal law. 4 Count one charges conspiracy to

distribute and possess with the intent to distribute anabolic steroids, in violation of

21 U.S.C. §§ 841(a)(1), 841(b)(1)(E)(i), and 846. 5 Count two charges conspiracy to




1 R. Doc. No 131.
2 R. Doc. No. 98.
3 R. Doc. No. 131-1, at 16.
4 R. Doc. No. 1. According to Barton, E.B. passed away on May 17, 2017. R. Doc. No.

85-1, at 4.
5 R. Doc. No. 1, at 8–9.



                                          1
     Case 2:19-cr-00161-LMA-DPC Document 148 Filed 06/25/20 Page 2 of 7



misbrand drugs in violation of 18 U.S.C. § 371. 6 Counts three, four, and five charge

distribution of anabolic steroids, in violation of 21 U.S.C. §§ 841(a)(1) and

841(b)(1)(E)(i), and 18 U.S.C. § 2. 7 Counts six and seven charge misbranding of

prescription drugs in violation of 21 U.S.C. §§ 331 and 333(a)(2), and 18 U.S.C. § 2. 8

      On March 26, 2020, Barton sent a discovery request to the government seeking

information related to eight anabolic steroids allegedly sold by Barton. 9 For each

substance, Barton requested: (1) “the exact date which the government concluded

that it was an anabolic analogue”; (2) “the name and address of the government

agency that made the conclusion”; (3) “the name and address of any government

agency that disagreed with the conclusion”; and (4) “all written and email documents

evidencing the [government’s answers to (1), (2), and (3)].” 10 The government

responded on April 1, 2020, informing Barton that certain information was protected

by attorney work-product and deliberative process privileges, while other information

regarding rulemaking or regulatory action taken by federal agencies, to the extent

that such action existed, would be public information. 11

      On April 8, 2020, Barton filed a motion for discovery, repeating her requests

for information relating to the eight substances. 12 According to the government, it



6 Id. at 9–10.
7 Id. at 11.
8 Id. at 12.
9 R. Doc. No. 98-1, at 1–2. The government explained that although Barton listed nine

substances in her motion, 17α-methyl-17β-OH-1,4-androstadien-3-hydroxyimine was
misidentified as two separate substances. R. Doc. No. 138, at 2 n.1.
10 Id.
11 See R. Doc. No. 98-1, at 3–4.
12 R. Doc. No. 98.



                                           2
     Case 2:19-cr-00161-LMA-DPC Document 148 Filed 06/25/20 Page 3 of 7



subsequently conferred with Barton’s counsel and reached an understanding that

Barton was requesting control status memoranda from the Drug and Chemical

Evaluation Section (“DOE”) of the Drug Enforcement Agency with respect to the

anabolic steroids allegedly sold by Barton, including the eight substances listed in

her request and discovery motion. 13

      Notwithstanding the government’s position that “documents in the possession

of DOE were not discoverable because, inter alia, DOE is not part of the prosecution

team,” the government submitted a request to DOE for it to determine if it had any

control status responses for fourteen anabolic steroids allegedly sold by Barton,

including the eight substances that Barton previously identified. 14 According to the

government, DOE conducted a search of its official recordkeeping system, computer

drives, email accounts, and the archived emails of three members of the DOE who

“would have served as the clearinghouse for any anabolic-steroid-related control

status responses as well as the section’s generic email account” from 2014 to the

present. 15 DOE, according to the government, did not locate any control status

responses pertaining to the fourteen substances. 16 The government provided

information regarding its request to DOE and the results of the request to Barton’s

counsel on May 5, 2020. 17




13 R. Doc. No. 120, at 3.
14 Id. at 4.
15 R. Doc. No. 120-1, at 2.
16 Id.
17 Id. at 1–3.



                                         3
     Case 2:19-cr-00161-LMA-DPC Document 148 Filed 06/25/20 Page 4 of 7



      The U.S. Magistrate Judge denied Barton’s discovery motion on May 20,

2020. 18 The U.S. Magistrate Judge found that the government had conducted a “more

than thorough search” in response to Barton’s discovery requests, and it had “gone

well beyond what it is required to do.” 19 Based on its review of Barton’s motion, the

government’s response, and the record, the U.S. Magistrate Judge concluded that the

government had satisfied its discovery obligations under Brady, Giglio, and Rule 16

of the Federal Rules of Criminal Procedure. 20

                                           II.

      A U.S. Magistrate Judge may hear and determine “any matter that does not

dispose of a charge or defense.” Fed. R. Crim. P. 59(a); see 28 U.S.C. § 636(b)(1)(a). If

a party timely objects to an order by a U.S. Magistrate Judge on a non-dispositive

matter, the U.S. District Court must modify or set aside any part of the order that is

“contrary to law or clearly erroneous.” 21 Fed. R. Crim. P. 59(a). Under this deferential

standard, the Court must affirm the decision by the U.S. Magistrate Judge “unless

‘on the entire evidence [the Court] is left with a definite and firm conviction that a

mistake has been committed.’” Yelton v. PHI, Inc., 284 F.R.D. 374, 376 (E.D. La.




18 R. Doc. No. 121.
19 Id. at 3–4. The U.S. Magistrate Judge also observed that “[n]o party—not even the
United States government—can provide information or produce materials that it does
not have.” Id.
20 Id. at 4.
21 The Court notes that Barton’s objection to the U.S. Magistrate Judge’s order is

untimely, and that failure to object in accordance with Rule 59(a) of the Federal Rules
of Criminal Procedure waives her right to review. See Fed. R. Crim. P. 59(a).
Notwithstanding, the Court will consider the objection.


                                           4
     Case 2:19-cr-00161-LMA-DPC Document 148 Filed 06/25/20 Page 5 of 7



2012) (Barbier, J.) (quoting United States v. United States Gypsum Co., 333 U.S. 364,

395 (1948)).

      Pursuant to Rule 16(a)(1) of the Federal Rules of Criminal Procedure, upon a

defendant’s request, the government must disclose certain information that is “within

the government’s possession, custody, or control.” This information includes, inter

alia, papers, documents, and data that are material to preparing the defense or that

the government intends to use in its case-in-chief at trial, as well as the results or

reports of any scientific test or experiment that the government knows—or through

the exercise of due diligence could know—exists and that is material to preparing the

defense or that the government intends to use in its case-in-chief at trial. Fed. R.

Crim. P. 16(a)(1)(E), (F). Reports, memoranda, and other internal government

documents made by an attorney for the government or other government agent in

connection with investigating or prosecuting the case are specifically excluded from

the government’s discovery obligations under Rule 16. See Fed. R. Crim. P. 16(a)(2).

      Under the Brady standard, the government must disclose evidence that is

favorable to the defendant and material to her guilt or punishment. United States v.

Swenson, 894 F.3d 677, 683 (5th Cir.), cert. denied, 139 S. Ct. 469 (2018); Brady v.

Maryland, 373 U.S. 83, 87 (1963).

                                         III.

      Barton’s objections to the U.S. Magistrate Judge’s order do not support her

argument that the order should be reversed. Instead, Barton simply repeats her

request for the four items of information delineated in her discovery motion, though




                                          5
     Case 2:19-cr-00161-LMA-DPC Document 148 Filed 06/25/20 Page 6 of 7



she now requests such information for the fourteen anabolic steroids identified by the

government. 22 Barton acknowledges that “much of what [she] [is] requesting” does

not fall within the government’s discovery obligations under Rule 16. 23 Nevertheless,

she contends—without sufficient explanation—that such information is “significant”

for a potential alibi defense, “misidentity” defense, and insanity defense. 24

      Barton’s argument is unavailing. As the U.S. Magistrate Judge explained,

discoverable materials are “those within the government’s possession, custody, or

control” and, as evidenced by the government’s correspondence with Barton’s counsel,

much of the information that Barton requests simply falls outside that category—i.e.,

the government does not have it. 25 The Court has not been made aware of any reason

to doubt the government’s representation as to this issue. Furthermore, information

contained in reports, memoranda, and other internal government documents made

in connection with the investigation or prosecution of Barton’s case is not subject to




22 See R. Doc. No. 131-1, at 10–12. As a basis for the objection to the U.S. Magistrate
Judge’s order, Barton’s counsel asserts that counsel “never mentioned ‘DOE’ or
‘controlled status responses’ in their discovery request to the government. R. Doc. No.
131-1, at 13. However, Barton’s counsel acknowledged that they included a DOE
control status memorandum from a different case as an exhibit to their discovery
motion. Id. at 12; see R. Doc. No. 98-2, at 1; R. Doc. No. 98-3, at 3. The government
requested information from DOE relating to each anabolic steroid that Barton
allegedly sold, and Barton has not made any showing that the information she seeks
has been improperly withheld. R. Doc. No. 138, at 5–6.
23 R. Doc. No. 131-1, at 3.
24 Id. at 4. Barton also mentions that certain dates she requested may be relevant for

an ex post facto defense. Id. at 15. However, the anabolic steroid charges in the
indictment only relate to alleged conduct that occurred after the enactment of the
Designer Anabolic Steroid Control Act, the statute that criminalizes the substances
Barton allegedly sold. See R. Doc. No. 1, at 2–3, 8–11.
25 R. Doc. No. 121, at 2–3; R. Doc. No. 98-1, at 3–4; R. Doc. No. 138.



                                           6
     Case 2:19-cr-00161-LMA-DPC Document 148 Filed 06/25/20 Page 7 of 7



disclosure under Rule 16(a)(1). See Fed R. Crim. P. 16(b)(2). Accordingly, the Court

finds that the U.S. Magistrate Judge’s May 20, 2020 order is not contrary to law or

clearly erroneous.

                                        IV.

      For the foregoing reasons,

      IT IS ORDERED that the U.S. Magistrate Judge’s May 20, 2020 order is

AFFIRMED in all respects.

      New Orleans, Louisiana, June 25, 2020.



                                      _______________________________________
                                              LANCE M. AFRICK
                                      UNITED STATES DISTRICT JUDGE




                                         7
